UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-27754 HUB GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 36-4007085 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3050 Highland Parkway, Suite 100 Downers Grove, Illinois 60515 (Address, including zip code, of principal executive offices) (630) 271-3600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesX No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See definition of "accelerated filer","accelerated filer" and "smaller reporting company"in Rule 12-b of the Exchange Act.(Check one): Large Accelerated Filer XAccelerated FilerNon-Accelerated Filer Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act).YesNo X On April 24, 2008, the registrant had 36,973,041 outstanding shares of Class A common stock, par value $.01 per share, and 662,296 outstanding shares of Class B common stock, par value $.01 per share. HUB GROUP, INC. INDEX Page PART I.Financial Information: Hub Group, Inc. - Registrant Condensed Consolidated Balance Sheets – March 31, 2008 (unaudited) and December 31, 2007 3 Unaudited Condensed Consolidated Statements of Income - Three Months Ended March 31, 2008 and 2007 4 Unaudited Condensed Consolidated Statement of Stockholders’ Equity - Three Months Ended March 31, 2008 5 Unaudited Condensed Consolidated Statements of Cash Flows - Three Months Ended March 31, 2008 and 2007 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Quantitative and Qualitative Disclosures related to Market Risk 14 Controls and Procedures 14 PART II.Other Information 15 Item 1. Financial Statements HUB GROUP, INC. UNAUDITED CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) March 31, 2008 December 31, 2007 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 38,878 $ 38,002 Accounts receivable Trade, net 164,170 160,944 Other 7,325 9,828 Prepaid taxes 86 86 Deferred taxes 3,945 5,044 Prepaid expenses and other current assets 3,740 4,318 TOTAL CURRENT ASSETS 218,144 218,222 Restricted investments 7,452 5,206 Property and equipment, net 28,858 29,662 Other intangibles, net 6,945 7,056 Goodwill, net 230,448 230,448 Other assets 1,237 1,373 TOTAL ASSETS $ 493,084 $ 491,967 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable Trade $ 123,815 $ 123,020 Other 8,387 6,683 Accrued expenses Payroll 8,372 16,446 Other 27,157 33,063 Related party payable - 5,000 TOTAL CURRENT LIABILITIES 167,731 184,212 Non-current liabilities 9,407 9,708 Deferred taxes 49,281 47,148 STOCKHOLDERS' EQUITY: Preferred stock, $.01 par value;2,000,000 shares authorized;no shares issued or outstanding in 2008 and 2007 - - Common stock Class A:$.01 par value;97,337,700 shares authorized and 41,224,792 shares issued in 2008 and 2007;36,975,979 outstanding in 2008 and 36,666,731 outstanding in 2007 412 412 Class B:$.01 par value; 662,300 shares authorized; 662,296 shares issued and outstanding in 2008 and 2007 7 7 Additional paid-in capital 171,401 176,657 Purchase price in excess of predecessor basis, net of tax benefit of $10,306 (15,458 ) (15,458 ) Retained earnings 219,177 206,042 Treasury stock; at cost, 4,248,813 shares in 2008 and 4,558,061 shares in 2007 (108,874 ) (116,761 ) TOTAL STOCKHOLDERS' EQUITY 266,665 250,899 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 493,084 $ 491,967 See notes to unaudited condensed consolidated financial statements. 3 HUB GROUP, INC. UNAUDITED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) Three Months Ended March 31, 2008 2007 Revenue $ 424,995 $ 393,297 Transportation costs 367,493 336,636 Gross margin 57,502 56,661 Costs and expenses: Salaries and benefits 25,363 25,610 General and administrative 10,150 11,601 Depreciation and amortization 1,001 1,172 Total costs and expenses 36,514 38,383 Operating income 20,988 18,278 Other income (expense): Interest expense (26 ) (21 ) Interest and dividend income 338 645 Other, net 95 3 Total other income 407 627 Income before provision for income taxes 21,395 18,905 Provision for income taxes 8,260 7,486 Net income $ 13,135 $ 11,419 Basic earnings per common share $ 0.35 $ 0.29 Diluted earnings per common share $ 0.35 $ 0.29 Basic weighted average number of shares outstanding 37,101 39,257 Diluted weighted average number of shares outstanding 37,405 39,766 See notes to unaudited condensed consolidated financial statements. 4 HUB GROUP, INC UNAUDITED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For the three months ended March 31, 2008 (in thousands, except shares) March 31, 2008 Class A & B Common Stock Shares Outstanding Beginning of year 37,329,027 Purchase of treasury shares (24,785 ) Treasury shares issued for restricted stock and stock options exercised 334,033 Ending balance 37,638,275 Class A & B Common Stock Amount Beginning of year $ 419 Ending balance 419 Additional Paid-in Capital Beginning of year 176,657 Exercise of non-qualified stock options (2,855 ) Share-based compensation expense 1,171 Tax benefit of share-based compensation plans 1,817 Issuance of restricted stock awards, net of forfeitures (5,389 ) Ending balance 171,401 Purchase Price in Excess of Predecessor Basis, Net of Tax Beginning of year (15,458 ) Ending balance (15,458 ) Retained Earnings Beginning of year 206,042 Net income 13,135 Ending balance 219,177 Treasury Stock Beginning of year (116,761 ) Purchase of treasury shares (672 ) Issuance of restricted stock and exercise of stock options 8,559 Ending balance (108,874 ) Total stockholders’ equity $ 266,665 See notes to unaudited condensed consolidated financial statements. 5 HUB GROUP, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Three Months Ended March 31, 2008 2007 Cash flows from operating activities: Net income $ 13,135 $ 11,419 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 1,706 1,804 Deferred taxes 3,232 1,652 Compensation expense related to share-based compensation plans 1,171 960 Loss on sale of assets 29 2 Changes in operating assets and liabilities: Restricted investments (2,246 ) (1,261 ) Accounts receivable, net (723 ) 7,803 Prepaid taxes - 2,033 Prepaid expenses and other current assets 578 (2,344 ) Other assets 136 30 Accounts payable 2,499 (6,416 ) Accrued expenses (13,980 ) (5,631 ) Deferred compensation (301 ) (637 ) Net cash provided by operating activities 5,236 9,414 Cash flows from investing activities: Proceeds from sale of equipment 29 15 Purchases of property and equipment (849 ) (2,078 ) Cash used in acquisition of Comtrak, Inc. (5,000 ) (5,000 ) Net cash used in investing activities (5,820 ) (7,063 ) Cash flows from financing activities: Proceeds from stock options exercised 315 248 Purchase of treasury stock (672 ) (12,740 ) Excess tax benefits from share-based compensation 1,817 1,380 Net cash provided by (used in) financing activities 1,460 (11,112 ) Net increase (decrease) in cash and cash equivalents 876 (8,761 ) Cash and cash equivalents beginning of period 38,002 43,491 Cash and cash equivalents end of period $ 38,878 $ 34,730 Supplemental disclosures of cash paid for: Interest $ 26 $ 21 Income taxes $ 4,018 $ 232 See notes to unaudited condensed financial statements. 6 HUB GROUP, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1.
